DETAILED ACTION
This Office Action is in response to claims filed on 10/25/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,492,181, hereinafter referred to as the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Regarding claim 1; the claim 1 of the ‘181 Patent’ recites receiving an indication to use multiple subframes to send uplink control information (receiving an indication to use multiple subframes to send uplink control information); coding the uplink control information over the multiple subframes as a result of receiving the indication (coding the uplink control information over the multiple subframes as a result of receiving the indication); and sending the coded uplink control information via the multiple subframes (sending the coded uplink control information via the multiple subframes).

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 2; the claim 2 of the ‘181 Patent’ recites wherein the multiple subframes are consecutive subframes (wherein the multiple subframes are consecutive subframes).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 3; the claim 3 of the ‘181 Patent’ recites wherein the uplink control information includes physical uplink control channel (PUCCH) information (wherein the uplink control information includes physical uplink control channel (PUCCH) information).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 4; the claim 4 of the ‘181 Patent’ recites wherein the uplink control information includes at least one of: channel quality information; precoding matrix information; a scheduling request; acknowledgement information; or beam quality information (wherein the 

 Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
	Regarding claim 9; the claim 9 of the ‘181 Patent’ recites a communication device configured to communicate in a wireless network, comprising: a transceiver; and a processing circuit coupled to the transceiver, wherein the processing circuit, via the transceiver, is configured to (a communication device configured to communicate in a wireless network, comprising: a transceiver; and a processing circuit coupled to the transceiver, wherein the processing circuit, via the transceiver, is configured to):  Docket No. 160827C1 60receive an indication to use multiple subframes to send uplink control information (receive an indication to use multiple subframes to send uplink control information), code the uplink control information over the multiple subframes as a result of receiving the indication (code the uplink control information over the multiple subframes as a result of receiving the indication), and send the coded uplink control information via the multiple subframes (and send the coded uplink control information via the multiple subframes).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 11; the claim 11 of the ‘181 Patent’ recites detecting that a user equipment (UE) is to use multiple subframes to send uplink control information (detecting that a user equipment (UE) is to use multiple subframes to send uplink control information), and sending an indication of the detection that the UE is to use the multiple subframes to send the uplink control information (sending an indication of the detection that the UE is to use the multiple subframes to send the uplink control information).
 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 12; the claim 12 of the ‘181 Patent’ recites wherein the multiple subframes are consecutive subframes (wherein the multiple subframes are consecutive subframes).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

claim 13; the claim 13 of the ‘181 Patent’ recites wherein the uplink control information includes physical uplink control channel (PUCCH) information (wherein the uplink control information includes physical uplink control channel (PUCCH) information).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 14; the claim 14 of the ‘181 Patent’ recites wherein the uplink control information includes at least one of: channel quality information; precoding matrix information; a scheduling request; acknowledgement information; or beam quality information (wherein the uplink control information includes at least one of: channel quality information; precoding matrix information; a scheduling request; acknowledgement information; or beam quality information)

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 15; the claim 15 of the ‘181 Patent’ recites wherein the channel quality information includes at least one of: signal to noise ratio (SNR); signal to interference plus noise ratio (SINR); reference signal received power (RSRP); reference signal received quality (RSRQ); or received signal strength indicator (RSSI) (wherein the channel quality information 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 16; the claim 16 of the ‘181 Patent’ recites wherein the detecting comprises: detecting a link gain associated with the UE (wherein the detecting comprises: detecting a link gain associated with the UE); and detecting, based on the link gain, whether the UE is to use the multiple subframes (and detecting, based on the link gain, whether the UE is to use the multiple subframes).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 17; the claim 17 of the ‘181 Patent’ recites wherein the detecting the link gain comprises: receiving random access channel information from the UE (wherein the detecting the link gain comprises: receiving random access channel information from the UE); and calculating the link gain based on the random access channel information (and calculating the link gain based on the random access channel information).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 18; the claim 18 of the ‘181 Patent’ recites wherein the detecting the link gain comprises: receiving channel quality information (CQI) feedback from the UE in a previous subframe (wherein the detecting the link gain comprises: receiving channel quality information (CQI) feedback from the UE in a previous subframe); and calculating the link gain based on the CQI feedback received in the previous subframe (and calculating the link gain based on the CQI feedback received in the previous subframe).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 19; the claim 19 of the ‘181 Patent’ recites wherein the detecting comprises: 62 detecting a payload size of the uplink control information of the UE (wherein the detecting comprises: detecting a payload size of the uplink control information of the UE); and detecting, based on the payload size of the uplink control information, whether the UE is to use the multiple subframes (and detecting, based on the payload size of the uplink control information, whether the UE is to use the multiple subframes).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 20; the claim 20 of the ‘181 Patent’ recites wherein the detecting comprises: detecting a link gain associated with the UE (wherein the detecting comprises: detecting a link gain associated with the UE); detecting a payload size of the uplink control information of the UE (detecting a payload size of the uplink control information of the UE); and detecting, based on the link gain and the payload size of the uplink control information, whether the UE is to use the multiple subframes (and detecting, based on the link gain and the payload size of the uplink control information, whether the UE is to use the multiple subframes).

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 21; the claim 21 of the ‘181 Patent’ recites wherein the detecting comprises: detecting an angle of arrival associated with the UE (wherein the detecting comprises: detecting an angle of arrival associated with the UE); and detecting, based on the angle of arrival, at least one group of UEs that will be scheduled together to transmit simultaneously in a set of subframes (and detecting, based on the angle of arrival, at least one group of UEs that will be scheduled together to transmit simultaneously in a set of subframes).

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 22; the claim 22 of the ‘181 Patent’ recites wherein the detecting the angle of arrival comprises: receiving directional random access channel information from the UE (wherein the detecting the angle of arrival comprises: receiving directional random access channel information from the UE); and calculating the angle of arrival based on the directional random access channel information (and calculating the angle of arrival based on the directional random access channel information).

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 23; the claim 23 of the ‘181 Patent’ recites wherein the detecting the angle of arrival comprises: receiving channel quality information (CQI) feedback from the UE in a previous subframe (wherein the detecting the angle of arrival comprises: receiving channel quality information (CQI) feedback from the UE in a previous subframe); and detecting the angle of arrival based on the CQI feedback received in the previous subframe (and detecting the angle of arrival based on the CQI feedback received in the previous subframe).

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of the ‘181 Patent’. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claim 28; the claim 28 of the ‘181 Patent’ recites a communication device configured to communicate in a wireless network, comprising: a transceiver; and   a processing circuit coupled to the transceiver, wherein the processing circuit, via the transceiver, is configured to (a communication device configured to communicate in a wireless network, comprising: a transceiver; and a processing circuit coupled to the transceiver, wherein the processing circuit, via the transceiver, is configured to): detect that a user equipment (UE) is to use multiple subframes to send uplink control information (detect that a user equipment (UE) is to use multiple subframes to send uplink control information), and send an indication of the detection to the UE (send an indication of the detection to the UE).
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 

Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of the ‘181 patent’. This is a statutory double patenting rejection.

	Regarding claim 5; the claim 5 of the ‘181 Patent’ recites the method of claim 1, where in the sending the coded uplink control information comprises (wherein the sending the coded uplink control information comprises): transmitting acknowledgement information of a current downlink-centric self- contained subframe in an uplink acknowledgement portion of the current downlink- centric self-contained subframe (transmitting acknowledgement information of a current downlink-centric self-contained subframe in an uplink acknowledgement portion of the current downlink-centric self-contained subframe); bundling acknowledgement information bits of multiple downlink-centric self- contained subframes and encoding the bundled acknowledgement information bits to generate parity acknowledgement bits associated with systematic acknowledgement bits (bundling acknowledgement information bits of multiple downlink-centric self- contained subframes and encoding the bundled acknowledgement information bits to generate parity acknowledgement bits associated with systematic acknowledgement bits);  Docket No. 160827C1 59transmitting the systematic acknowledgement bits in each uplink acknowledgement portion of the multiple downlink-centric self-contained subframes (ransmitting the systematic acknowledgement bits in each uplink acknowledgement portion of the multiple downlink-centric self-contained subframes); and transmitting the parity acknowledgement bits associated with the acknowledgement information bits of the multiple downlink-centric self-contained subframes in an uplink-centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes (and transmitting the parity acknowledgement bits associated with the acknowledgement information bits of the multiple downlink-centric self-contained subframes in an uplink-centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes).

Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 6; the claim 6 of the ‘181 Patent’ recites the method of claim 5, wherein the parity acknowledgement bits are transmitted in a data portion of the uplink-centric self-contained subframe (wherein the parity acknowledgement bits are transmitted in a data portion of the uplink-centric self-contained subframe).

Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 7; the claim 7 of the ‘181 Patent’ recites the method of claim 6, wherein the receiving the indication comprises: receiving downlink control information in a control portion of a downlink- centric self-contained subframe that is sequentially prior to the multiple downlink- centric self-contained subframes (wherein the receiving the indication comprises: receiving downlink control information in a control portion of a downlink-centric self- contained subframe that is sequentially prior to the multiple downlink-centric self-contained subframes), wherein the downlink control information indicates a data portion of the sequentially prior downlink-centric self-contained subframe for receiving data information and one or more acknowledgement portions of the multiple downlink- centric self-contained subframes for transmitting the acknowledgement information (wherein the downlink control information indicates a data portion of the sequentially prior downlink-centric self-contained subframe for receiving data information and one or more acknowledgement portions of the multiple downlink-centric self-contained subframes for transmitting the acknowledgement information).

Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 8; the claim 8 of the ‘181 Patent’ recites the method of claim 7, detecting whether the data information was correctly received in the data portion of the sequentially prior downlink-centric self-contained subframe (detecting whether the data information was correctly received in the data portion of the sequentially prior downlink-centric self-contained subframe); and generating the acknowledgement information based on the detection, the acknowledgement information indicating whether the data information was correctly received and whether to schedule a hybrid automatic repeat request (HARQ) retransmission (and generating the acknowledgement information based on the detection, the acknowledgement information indicating whether the data information was correctly received and whether to schedule a hybrid automatic repeat request (HARQ) retransmission).

Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 10; the claim 10 of the ‘181 Patent’ recites the communication device of claim 9, wherein the processing circuit configured to send the coded uplink control information is configured to (wherein the processing circuit configured to send the coded uplink control information is configured to): transmit acknowledgement information of a current downlink-centric self- contained subframe in an uplink acknowledgement portion of the current downlink- centric self-contained subframe (transmit acknowledgement information of a current downlink-centric self-contained subframe in an uplink acknowledgement portion of the current downlink-centric self-contained subframe); bundle acknowledgement information bits of multiple downlink-centric self- contained subframes and encode the bundled acknowledgement information bits to generate parity acknowledgement bits associated with systematic acknowledgement bits (bundle acknowledgement information bits of multiple downlink-centric self-contained subframes and encode the bundled acknowledgement information bits to generate parity acknowledgement bits associated with systematic acknowledgement bits); transmit the systematic acknowledgement bits in each uplink acknowledgement portion of the multiple downlink-centric self-contained subframes (transmit the systematic acknowledgement bits in each uplink acknowledgement portion of the multiple downlink-centric self-contained subframes); and transmit the parity acknowledgement bits associated with the acknowledgement information bits of the multiple downlink-centric self-contained subframes in an uplink- centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes (transmit the parity acknowledgement bits associated with the 
	
Claim 24 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 24; the claim 24 of the ‘181 Patent’ recites the method of claim 11, further comprising: receiving systematic bits associated with acknowledgement information in each of multiple downlink-centric self-contained subframes to enable immediate hybrid automatic repeat request (HARQ) scheduling (receiving systematic bits associated with acknowledgement information in each of multiple downlink-centric self-contained subframes to enable immediate hybrid automatic repeat request (HARQ) scheduling); receiving parity bits associated with the acknowledgement information in an uplink-centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes (receiving parity bits associated with the acknowledgement information in an uplink- centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes);  Docket No. 160827C1 63processing the received systematic bits jointly with the received parity bits to decode the systematic bits (processing the received systematic bits jointly with the received parity bits to decode the systematic bits); recovering the acknowledgement information based on the decoded systematic bits to detect whether a NACK-to-ACK error has occurred with respect to the acknowledgement information in a downlink-centric self-contained subframe (recovering the acknowledgement information based on the decoded systematic bits to detect ; and retransmitting a lost data packet associated with the NACK-to-ACK error at a medium access control (MAC) or higher layer (and retransmitting a lost data packet associated with the NACK-to-ACK error at a medium access control (MAC) or higher layer).

Claim 25 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 25 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 25; the claim 25 of the ‘181 Patent’ recites the method of claim 24, wherein the systematic bits are received in an uplink acknowledgement portion of each of the multiple downlink-centric self-contained subframes (wherein the systematic bits are received in an uplink acknowledgement portion of each of the multiple downlink-centric self-contained subframes).

Claim 26 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 26 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 26; the claim 26 of the ‘181 Patent’ recites the method of claim 24, wherein the parity bits are received in a data portion of the uplink-centric self-contained subframe (wherein the parity bits are received in a data portion of the uplink-centric self-contained subframe).

Claim 27 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 27 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 27; the claim 27 of the ‘181 Patent’ recites the method of claim 24; transmitting, to the UE, downlink control information in a control portion of a downlink-centric self-contained subframe that is sequentially prior to the multiple downlink-centric self-contained subframes (transmitting, to the UE, downlink control information in a control portion of a downlink- centric self-contained subframe that is sequentially prior to the multiple downlink-centric self- contained subframes), wherein the downlink control information indicates a data portion of the sequentially prior downlink-centric self-contained subframe for transmitting data information to the UE and one or more acknowledgement portions of the multiple downlink-centric self-contained subframes for receiving the acknowledgement information from the UE (wherein the downlink control information indicates a data portion of the sequentially prior downlink-centric self-contained subframe for transmitting data information to the UE and one or more acknowledgement portions of the multiple downlink-centric self-contained subframes for receiving the acknowledgement information from the UE); and transmitting, to the UE, the data information in the data portion of the sequentially prior downlink-centric self-contained subframe (and transmitting, to the UE, the data information in the data portion of the sequentially prior downlink-centric self-contained subframe), wherein the acknowledgement information indicates whether the data information was correctly received by the UE (wherein the acknowledgement information indicates whether the data information was correctly received by the UE).

Claim 29 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 29 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 29; the claim 29 of the ‘181 Patent’ recites the communication device of claim 28, wherein the processing circuit is further configured to (wherein the processing circuit is further configured to): receive systematic bits associated with acknowledgement information in each of multiple downlink-centric self-contained subframes to enable immediate hybrid automatic repeat request (HARQ) scheduling (receive systematic bits associated with acknowledgement information in each of multiple downlink-centric self-contained subframes to enable immediate hybrid automatic repeat request (HARQ) scheduling); receive parity bits associated with the acknowledgement information in an uplink-centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes (receive parity bits associated with the acknowledgement information in an uplink- centric self-contained subframe that is sequentially subsequent to the multiple downlink-centric self-contained subframes); process the received systematic bits jointly with the received parity bits to decode the systematic bits (process the received systematic bits jointly with the received parity bits to decode the systematic bits); recover the acknowledgement information based on the decoded systematic bits to detect whether a NACK-to-ACK error has occurred with respect to the acknowledgement information in a downlink-centric self-contained subframe (recover the acknowledgement information based on the decoded systematic bits to detect whether a NACK-to-ACK error has occurred with respect to the acknowledgement information in a downlink-centric self-contained subframe); and retransmit a lost data packet associated with the NACK-to-ACK error at a medium access control (MAC) or higher layer (and retransmit a lost data packet associated with the NACK-to-ACK error at a medium access control (MAC) or higher layer).

Claim 30 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 30 of the ‘181 patent’. This is a statutory double patenting rejection.

Regarding claim 30; the claim 30 of the ‘181 Patent’ recites the communication device of claim 29, wherein the processing circuit is further configured to: transmit, to the UE, downlink control information in a control portion of a downlink-centric self-contained subframe that is sequentially prior to the multiple downlink-centric self-contained subframes (wherein the processing circuit is further configured to: transmit, to the UE, downlink control information in a control portion of a downlink- centric self-contained subframe that is sequentially prior to the multiple downlink-centric self- contained subframes), wherein the downlink control information indicates a data portion of the sequentially prior downlink-centric self-contained subframe for transmitting data information to the UE and one or more acknowledgement portions of the multiple downlink-centric self-contained subframes for receiving the acknowledgement information from the UE (wherein the downlink control information indicates a data portion of the sequentially prior downlink-centric self-contained subframe for transmitting data information to the UE and one or more acknowledgement portions of the multiple downlink-centric self- contained subframes for receiving the acknowledgement information from the UE); and 65 transmit, to the UE, the data inlormation in the data portion of the sequentially prior downlink-centric self-contained subframe (and transmit, to the UE, the data information in the data portion of the sequentially prior downlink-centric self-contained subframe), wherein the acknowledgement information indicates whether the data information was correctly received by the UE (wherein the acknowledgement information indicates whether the data information was correctly received by the UE).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2017/024561).

	Regarding claims 1 and 9; Zhang discloses receiving an indication to use multiple subframes to send uplink control information (the UE receives information for the UE to determine a PUCCH region of a plurality subframes to be used for transmitting uplink control information for received data; see paragraphs [0063], [0073] – [0082], Fig. 4 and Fig. 6); coding the uplink control information over the multiple subframes as a result of receiving the indication (the UE determines, using the information, a single physical uplink control channel region to use for each subframe to transmit the uplink control information for the received data; the uplink control information may include HARQ-ACK, scheduling request and channel quality information; see paragraphs [0063], [0073] – [0082], Fig. 4 and Fig. 6); and sending the coded uplink control information via the multiple subframes (transmit, over the plurality of subframes, 
	
	Specifically for claim 9; Zhang discloses a transceiver (transceivers 130; see paragraph [0042] and Fig. 1); and a processing circuit coupled to the transceiver (processors 120; see paragraph [0042] and Fig. 1).

	Regarding claim 2; Zhang discloses wherein the multiple subframes are consecutive subframes (PUCCH region 450 across 4 consecutive subframes 340-1 to 340-4; see paragraph [0063] and Fig. 4).

	Regarding claim 3; Zhang discloses wherein the uplink control information includes physical uplink control channel (PUCCH) information (the uplink control information is PUCCH transmission; see paragraph [0063]).

	Regarding claim 4; Zhang discloses wherein the uplink control information includes at least one of: channel quality information; precoding matrix information; a scheduling request; acknowledgement information (the uplink control information may include HARQ-ACK, scheduling request and channel quality information; see paragraph [0063]); or beam quality information (no patentable weight is given due to the claim language at least one of).

Claims 11-15 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US 2015/0245323 A1).

	Regarding claims 11 and 28; You discloses detecting that a user equipment (UE) is to use multiple subframes to send uplink control information (the MTC UE may inform the eNB by transmitting a PRACH defined to indicate the coverage enhancement scheme; a coverage enhancement scheme uses subframes bundle in PUCCH, physical channels of multiple subframes in a corresponding bundle carry information that is identical or can be combined; see paragraphs [0146]-[0147], [0234] - [0236] and [0240]) , and sending an indication of the detection that the UE is to use the multiple subframes to send the uplink control information (the eNB may transmit configuration information of a subframe bundle (e.g. a start frame, a bundle size, and/or number of repetitions) for the PUCCH; see paragraphs [0239], [0240]).

	Specifically for claim 28; You discloses a transceiver (RF unit; see Fig. 8); and a processing circuit coupled to the transceiver (processor; see Fig. 8).

Regarding claim 12; You discloses wherein the multiple subframes are consecutive subframes (subframe bundle may consist of consecutive subframes; see paragraph [0152]).

	Regarding claim 13; You discloses wherein the uplink control information includes physical uplink control channel (PUCCH) information (the UE performs repetitive transmission of PUCCH in a subframe bundle based upon configuration information; see paragraph [0240]).

	Regarding claim 14; You discloses wherein the uplink control information includes at least one of: channel quality information; precoding matrix information; a scheduling request; acknowledgement information (the PUCCH may be used to transmit HARQ-ACK; see paragraph [0109]); or beam quality information (no patentable weight are given to other elements due to the claim language at least one of).

Regarding claim 15; You discloses wherein the channel quality information includes at least one of: signal to noise ratio (SNR); signal to interference plus noise ratio (SINR) (the PMI indicating an index of a preferred precoding matrix for DL signal transmission based on a metric such as SINR; see paragraph [0109]); reference signal received power (RSRP); reference signal received quality (RSRQ); or received signal strength indicator (RSSI) (no patentable weight are given to other elements due to the claim language at least one of). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over You; in view of Jeon et al. (US 2016/0270081 A1).

Regarding claim 16; You discloses a UE transmits an indication to use subframe bundle when the UE has a coverage issue.
Jeon discloses detecting a link gain associated with the UE (the base station may determine RSRP reported from the terminal is smaller than a preset reference value (equation 2); see paragraphs [0064] – [0065]); and detecting, based on the link gain, whether the UE is to use the multiple subframes (the base station may determine the terminal satisfying equation 2 as the terminal for increasing uplink coverage; the method for increasing an uplink coverage include method for increasing HARQ maximum retransmission frequency, the TTI bundling (subframes bundling) method; see paragraphs [0066] – [0067] and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of You and Jeon to determine whether a UE is to use subframe bundling based on RSRP to control uplink coverage in a communication system (see paragraph [0009] of Jeon).

Regarding claim 19; You discloses a UE transmit an indication to use subframe bundle when the UE has a coverage issue.
detecting a payload size of the uplink control information of the UE (the base station may determine a transport block size transmittable to the uplink by a terminal is smaller than a preset reference value (equation 1); see paragraphs [0062] – [0063] and [0132]); and detecting, based on the payload size of the uplink control information, whether the UE is to use the multiple subframes (the base station may determine the terminal satisfying equation 1 and apply the scheme of increasing uplink coverage; the method for increasing an uplink coverage include method for increasing HARQ maximum retransmission frequency, the TTI bundling (subframes bundling) method; see paragraphs [0066] – [0067] and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of You and Jeon to determine whether a UE is to use subframe bundling based on TBS to control uplink coverage in a communication system (see paragraph [0009] of Jeon).

Regarding claim 20; You discloses a UE transmit an indication to use subframe bundle when the UE has a coverage issue.
Jeon discloses detecting a link gain associated with the UE (the base station may determine RSRP reported from the terminal is smaller than a preset reference value (equation 2); see paragraphs [0064] – [0065]); detecting a payload size of the uplink control information of the UE (the base station may determine a transport block size transmittable to the uplink by a terminal is smaller than a preset reference value (equation 1); see paragraphs [0062] – [0063] and [0132]); and detecting, based on the link gain and the payload size of the uplink control information, whether the UE is to use the multiple subframes (the base station may determine the terminal satisfying equation 1 and equation 2, and apply the scheme of increasing uplink 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of You and Jeon to determine whether a UE is to use subframe bundling based on TBS and RSRP to control uplink coverage in a communication system (see paragraph [0009] of Jeon). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over You; in view of Jeon; and in further view of Liu (US 2018/0092052 A1).

Regarding claim 17; You discloses a UE transmit an indication to use subframe bundle when the UE has a coverage issue.
Liu discloses wherein the detecting the link gain comprises: receiving random access channel information from the UE (the PRACH is detected by the wireless network node; uplink control messages are transmitted on the PRACH; see paragraphs [0025] and [0051]-[0053]); and calculating the link gain based on the random access channel information (the UL coverage margin may be evaluated or calculated as a difference between the maximum transmit power and the PRACH transmit power; see paragraph [0051]-[0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of You, Jeon and Liu to calculate link gain based on PRACH in order to enhance processing efficiency (see paragraph [0025] of Liu).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over You; in view of Jeon; and in further view of Koyanagi et al. (US 2011/0110322 A1).

	Regarding claim 18; You discloses a UE transmit an indication to use subframe bundle when the UE has a coverage issue.
Koyanagi discloses receiving channel quality information (CQI) feedback from the UE in a previous subframe (the base station receives the uplink CQI information; see paragraph [0209]); and calculating the link gain based on the CQI feedback received in the previous subframe (the base station calculates a transmit power value for the mobile station based on the CQI received; see paragraph [0209]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of You, Jeon and Koyanagi to calculate the power based on CQI received in order to determine the transmitting power of the mobile station (see paragraph [0209] of Koyanagi).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over You; in view of Frank et al. (US 2012/0257519 A1).

	Regarding claim 21; You discloses a UE transmit an indication to use subframe bundle when the UE has a coverage issue.
Frank discloses detecting an angle of arrival associated with the UE (the eNB produces angel of arrival information; see paragraph [0120] and Fig. 10) ; and detecting, based on the angle of arrival, at least one group of UEs that will be scheduled together to transmit simultaneously in a set of subframes (based on the location information and/or angel of arrival information, it can be determined whether two UEs are proximal; the time-frequency-power resource allocator schedules resources for UE1 and UE2 to mitigates proximal UE interference; see paragraphs [0120]-[0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of You and Frank to detect an angle of arrival in order to determine the approximate of UEs (see paragraphs [0065] of Frank). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over You; in view of Frank; and in further view of Hakola et al. (US 2018/0343043 A1). 

	Regarding claim 22; You discloses a UE transmit an indication to use subframe bundle when the UE has a coverage issue. Frank discloses detecting an angle of arrival associates with a UE. 
Hakola discloses receiving directional random access channel information from the UE (the UE transmits a random access preamble with omnidirectional beam pattern; see paragraph [0039]); and calculating the angle of arrival based on the directional random access channel information (the AP may then determine the direction of arrival of UE’s signal; see paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of You, Frank and Hakola to calculate an angle of arrival based on RACH in order to determine time-domain resources (see paragraph [0040] of Hakola).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over You; in view of Frank; and in further view of Lee et al. (US 2013/0235807 A1).

	Regarding claim 23; You discloses a UE transmit an indication to use subframe bundle when the UE has a coverage issue. Frank discloses detecting an angle of arrival associates with a UE.
Lee discloses receiving channel quality information (CQI) feedback from the UE in a previous subframe (the UE reports CQI to the base station; see paragraph [0036]); and detecting the angle of arrival based on the CQI feedback received in the previous subframe (the base station estimate the angle-of-arrival based on received uplink signals from the UE; see paragraphs [0034]-[0036] and Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of You, Frank and Lee to detect an angle of arrival based on CQI in order to perform dynamic beam switching (see paragraph [0036] of Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.L/Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415